Citation Nr: 0601328	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  00-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to a rating in excess of 40 percent for 
status post back fusion of the L3-S1 with iliac bone 
graft.

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had service in the National Guard, to include 
active duty for training (ADUTRA) from August 1972 to 
February 1973 and in August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2001, the veteran testified at a hearing at the RO 
before a Veterans Law Judge (now retired).  In May 2001 and 
December 2004, the Board remanded the veteran's case to the 
RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2005 letter, the RO advised the veteran that 
the Veterans Law Judge who presided at his March 2001 hearing 
was no longer employed by the Board.  The law requires that 
the Veterans Law Judge who conducts a hearing on an appeal 
must participate in any decision on that appeal.  The veteran 
was requested to indicate if he wanted to attend another 
hearing before a Veterans Law Judge.

On December 13, 2005, the Board received the veteran's signed 
request to testify at a new hearing at the RO before a 
Veterans Law Judge.

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claim without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a hearing 
at the RO before a Veterans Law Judge.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.704 (2005).

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
hearing at the RO before a Veterans Law 
Judge, in accordance with the veteran's 
request.  Appropriate notification of the 
hearing should be given to the appellant 
and his representative, and such 
notification should be documented and 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 

 
 
 
 


